department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date apr uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date feb contact person identification_number contact number fax number employer_identification_number vil ’ sec_501 legend m organization n state t date u date v date w date x city state dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you m meet the requirements for tax exemption under sec_501 of the code facts the evidence submitted indicates that you were incorporated under the laws of the state of n on u in your application filed t you state that during your activities included the following start up-funds - this activity consists of the organization sending out a request to all area the activity also included a bonfire cookout and business owners and churches to inform the community about its activities sledding activity - this activity consisted on members of the community adults and children sledding in degree weather refreshments st patrick day social - this activity consisted of a dance face painting playing cards and cribbage games supporting the development of a community development_corporation easter egg hunt and egg coloring event arbor day earth day tree planting softball games for family and youth recreation keep x - this activity consisted of youth and family cleaning area streets for the july celebrations in x summertime community recreation - a full_day summer recreational activity that will include a cookout a visit to an area park fishing and swimming story time at the pavilion - stories crafts and refreshments one time per week during summer months july celebrations community end-of summer ball game and picnic community halloween autumn festivities thanksgiving and veteran’s day events - these activities consisted of hosting a special dinner to thank the people and organizations that supported the organization throughout the year community christmas function - this activity consisted of having families make crafts with their children and to share the joys of the holiday season w w o n o the activities planned during were as follows w r o n the activity also included a bonfire cookout and ice skating rink - this activity was to be conducted by raking snow banked upwards on the sides and then frozen to keep its edge sledding activity - this activity consisted on members of the community adults and children sledding in degree weather refreshments ice fishing excursion st patrick day social - this activity consisted of a dance face painting playing cards and cribbage games supporting the development of a community development_corporation easter egg hunt and egg coloring event arbor day earth day tree planting - the organization plants trees in city parks not planted in city parks are given to the residents of x for their personal_use softball games for family and youth recreation keep x beautiful - this activity consisted of youth and family cleaning area streets for the july celebrations in x summertine community recreation - a full_day summer recreational activity that will include a cookout a visit to an area park fishing and swimming the trees page july celebration sec_12 community end-of summer ball game and picnic community halloween autumn festivities thanksgiving and veteran’s day events - this activities consisted of hosting a special dinner to thank the people and organizations that supported the organization throughout the year community christmas function - this activity consisted of having families make crafts with their children and to share the joys of the holiday season fundraising activities included cookie sales candy bar sales and an annually scheduled memorial saturday car wash bake craft and rummage sale you also submitted the following information concerning your activities activity time devoted to activity funds devoted to the activity sledding activity st patrick's day social easter egg hunt and egg coloring event arbor day earth day tree planting softball games keep x beautiful july celebration community halloween autumn festivities thanksgiving veteran’s day story telling ice rink total you submitted the following financial information with your application form year -20 -20 -20 income contributions membership income gross_receipts from exempt_activities dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total incom contributions paid other expenses total expense expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure page during a phone conversation with your representative on date the service indicated that your activities appeared to be primarily social and recreational in nature and that you may qualify under sec_501 of the code your representative indicated that your organization was only interested in c exemption due to the deductibility of contributions to such organizations you therefore declined to apply under sec_501 law c law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations and any community chest fund or foundation organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual furthermore sec_501 of the code sets forth two main tests to qualify for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 of the code sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limits the purposes of such organization to one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government promotion of social welfare revrul_59_310 1959_2_cb_146 states that a nonprofit corporation organized for the purpose of establishing maintaining and operating a public swimming pool playground and other recreation facilities for the children and other residents of a community is exempt from federal_income_tax under sec_501 the ruling states that according to the generally accepted definition charity in the legal sense of the term includes erecting or maintaining public buildings or works the foundation described in the ruling is dedicated to a charitable purpose namely to establish equip maintain and operate a public beach playground and bathing facilities’ revrul_65_2 1965_1_cb_227 clarified that exemption from federal_income_tax under sec_501 c of the internal_revenue_code of may be granted to an organization which is organized and operated for the purpose of teaching a particular sport to children by holding page clinics conducted by qualified instructors in schools playgrounds and parks and by providing free instruction equipment and facilities the foundation was formed to provide educational and character building programs for the children of the community its activities consisted of conducting clinics for student players in elementary and high schools at playgrounds and at parks under the guidance of qualified instructors it also held coaching clinics for instructors of the student players it provided free instruction in schools playgrounds and parks and furnished free equipment to those children who were unable to afford such equipment it also stimulated interest in its program through the use of film and other instructional devices the organization encouraged youth participation in tournaments arranged for attendance of players and instructors at state tournaments and encouraged good sportsmanship its program and facilities were available to any child in the community who desired to participate was physically able and had reached the qualifying age level funds of the organization were derived entirely from contributions by the interested public disbursements were for equipment coaching clinic expense instructors movies secretarial salaries and general office and operating_expenses revrul_68_14 1968_1_cb_243 indicated that a nonprofit organization organized and operated to preserve and develop the beauty of a city may be exempt from federal_income_tax under sec_501 of the internal_revenue_code of the nonprofit organization was formed to promote and assist in city beautification projects and to educate the public in the advantages of street planting the organization planted trees in public areas for which the city did not have sufficient funds cooperated with municipal authorities in all phases of street tree planting and in programs to keep the city clean educated the public in the advantages of tree planting through newspapers radio and distributed literature encouraged architects and builders to include planting with any new_building or remodeling projects and supported other charitable and educational organizations whose primary interest was to preserve and develop the beauty of the city revrul_85_1 1985_1_cb_177 states that lessening of the burden of government occurs only if the governmental_unit acknowledges the activities of the organization to be its burden and the organization actually lessens such governmental burden this objective manifestation may be evidenced by substantial involvement in and oversight of the organization's activities by the governmental_unit the fact that an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also not sufficient to establish that the organization is lessening the burdens of government c law sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare page revrul_66_179 1966_1_cb_139 describes situations under which garden clubs may qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of situation describes a garden club qualifying under sec_501 of the code in situation the garden club is formed for the purposes of instructing the public on horticultural in situation the subjects and stimulating interest in the beautification of the geographic area facts are the same as in situation except that a substantial part of the organization's activities but not its primary activity consists of social functions for the benefit pleasure and recreation of its members revrul_67_109 states that a nonprofit corporation organized and operated exclusively for the purpose of establishing and maintaining a roller skating rink as a recreational facility for the benefit and use of the residents of a particular county in a county-owned building which it occupies rent free in cooperation with the county government may qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of where the rink is open to the general_public upon payment of such nominal dues and admissions charges as are needed to defray operating_expenses revrul_68_118 1968_1_cb_261 states that a nonprofit organization that stimulates the interest of youth in the community in organized sports and for which membership in the organization is open to all adults in the community may qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of revrul_68_224 1968_1_cb_262 detailed a nonprofit organization that conducted an annual festival centered around regional customs and traditions that qualified for exemption from federal_income_tax under sec_501 of the internal_revenue_code of the organization was located in a ranching community of a western state the organization owned a parcel of ground on which members through donated labor and time have constructed reviewing stands as well as animal pens and chutes the primary purpose of the organization was to conduct an annual festival that depicts regional customs and traditions revrul_75_286 1975_2_cb_210 states that a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefiting the community as a whole as well as enhancing the members’ property rights will not qualify for exemption under sec_501 of code but may qualify under sec_501 application of law c law sec_501 of the code sets forth two main tests for qualifies for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 you have failed both tests page the articles of incorporation filed with the state of n secretary of state on u does not include a purpose or dissolution clause the document entitled articles of incorporation dated v and the document entitled amended article of incorporation dated w both contain language that complies with the c organizational_test however both show no evidence of filing with the state of n therefore you are not organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations and your assets are not dedicated to an exempt_purpose as required by sec_1_501_c_3_-1 of the regulations to satisfy the operational_test you must be operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable includes relief of the poor and distressed or underprivileged lessening of the burdens of governments and promotion of social welfare by conducting programs to combat community deterioration and juvenile delinquency you have not provided evidence that you are primarily operated for any of the aforementioned charitable purposes your activities are not similar to those in revrul_59_310 since your organization has not erected or maintained public buildings as part of your activities you are not like the organization in revrul_65_2 purpose was to instruct children regarding a particular sport your primary activities are social and recreational your sporting activities are open to all ages not just children and are not primarily for educational_purposes in the ruling the organization’s primary you are not like the organization in revrul_68_14 in the ruling the organization by planting trees in public areas and assisting municipal authorities in their programs to plant trees and keep the city clean was lessening the burdens of government the organization's informational program directed to the public architects and builders was educational the overall effect of these activities was to combat community deterioration in your case you have no such informational program and an insubstantial amount of your time is spent planting trees in city parks with excess trees given to residents for their personal_use you have not established that your activities lessen the burden of government as described in revenue rulings since you have not proven that a governmental_unit considers your activities to be its burden and that the activities actually lessen such governmental burden c law however based on the activities listed in your application you may qualify for exemption as an organization described under sec_501 however as mentioned previously you declined to submit an application_for sec_501 exempt status page a substantial portion of your activities are conducted for the purposes of civic betterment and social improvements and based on this information it appears that you are similar to the organization described in revrul_66_179 situation revrul_66_179 situation qualified for exemption under c of the code the organization described in your activities are similar to those described in revenue since its activities are not conducted in a facility owned by you since your softball games are for both the youth and adults in your community it appears that your activities are consistent with revrul_68_118 you are similar to the organization in revrul_68_224 in the ruling the organization by conducting an annual festival centered around regional customs and traditions provided recreation for the community publicized the community and attracted persons to it promoted community growth and provided a means whereby citizens expressed their interest in local history customs and traditions annual community celebrations similarly a substantial part of your activities are centered around your activities are similar to those described in revrul_75_286 since some of your activities consists of beautifying certain areas by planting trees and cleaning the area to be used for the annual july parade applicant’s position your letter dated date and letters received by the service on date and date outline your position with regard to qualification for tax exemption under sec_501 of the code within the meaning of c of the code you conclude that your activities are exclusively for charitable purposes you state that although the filed copy submitted with the application does not meet the organizational requirements of sec_501 the amended articles of incorporation do meet secretary of state’s office the requirements and have been submitted to the state of h area is a very impoverished rural_area where a significant number of households you indicate that you meet operational_test under sec_501 of the code the have children either living with single mothers or are not in parental custody number of residents within the area are on probation for felonies due to illegal drug use area has significant unemployment and there is no major employer within the city there are also no organized youth activities in the area you state that your activities are similar to those listed in revenue rulings and you state that a significant the page you further state that your activities are not primarily social and or recreational in nature and are conducted to benefit the community as a whole your activities are not consistent with an organization described under c of the code but are charitable and or and educational in nature the activities are conducted in a very impoverished rural_area and many of the events that are social and or recreational in nature are fundraising events not activities of the organization service response to applicant’s position you stated that the articles of incorporation were amended to meet the organizational your original articles of incorporation do not meet the organizational requirement of c of the code requirement incorporation to substantiate that the document was filed amended articles of incorporation was not submitted you do not meet the organizational requirement of c of the code however you did not submit a conformed copy of the amended articles of since a conformed copy of the you have not established your activities are charitable within the meaning of c of the code you have not established how the activities described in its application combat juvenile delinquency combat community deterioration or relieve the burdens of government within the meaning of c based on the application submitted most activities are only conducted one time per year is no formal education or instruction provided the activities are conducted exclusively for recreational and or social purposes there you contend that your activities are similar to those conducted in revenue however you have not established how the activities are educational or charitable in nature have not established how the activities are conducted for the purposes of building character or educating individuals and or youth in addition you you have not established how the activities have combated juvenile delinquency while youth may participate in many of the activities the activities are open to all members of the community you have not established how the activities provide relief to the poor and distressed you have not established that any of your activities lessen the burdens of government you have not established your activities are activities that a governmental_unit considers to be its burdens and that the activities actually lessen such governmental burden you have not established how your activities combat community deterioration you have not established how cleaning a combating community deterioration in addition you have not established how receiving trees to plant on public and privately owned property is charitable within the meaning of c of the code city prior to the july celebration is conducted for the purpose of page you contend that the july celebration community halloween autumn festivities and the thanksgiving veteran’s day activities are only conducted for fundraising purposes however you have not established that the activities are not an integral part of its program activities you conduct recreational activities from other recreational and social activities conducted by the organization outside the scope of a fundraiser you have not established how these activities differ the activities are during these you contend that the community christmas function is conducted to relieve poor distressed and underprivileged children however you state that the activity is conducted to help families make simple crafts alongside their children based on the description of the activity the activity does not bring relief to the poor and distressed and the underprivileged to the children who would have little else at christmas based on this information the activity is not charitable in nature conclusion based on the facts presented above we hold that you do not meet the requirements for tax exemption under sec_501 of the code accordingly you do not qualify for exemption under sec_501 of the code protest rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the page united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we if you do not intend to protest this determination you do not need to take any further action do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements page
